Petition for Writ of Mandamus Denied and Memorandum Opinion filed
December 5, 2019.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-19-00700-CV



                         IN RE CODY R. BUSA, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               127th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2018-34817

                          MEMORANDUM OPINION

      On September 12, 2019, relator Cody R. Busa filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this court to compel the Honorable R.K. Sandill,
presiding judge of the 127th District Court of Harris County, to set aside his July 17,
2019 order striking a counter-affidavit served by relator. See Tex. Civ. Prac. & Rem.
Code Ann. § 18.001.
      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.


                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Wise and Hassan.




                                        2